OPPENHEIMER ROCHESTER FUND MUNICIPALS Period Ended June 30, 2013 EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer Rochester Fund Municipals (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1).The following is a report of the votes cast: Nominee/ProposalFor Withheld Trustees Brian F. Wruble449,558,74311,745,912 David K. Downes449,062,44212,242,213 Matthew P. Fink 449,068,80512,235,850 Edmund Giambastiani, Jr. 450,140,24811,164,407 Phillip A. Griffiths 448,744,66812,559,987 Mary F. Miller449,724,85911,579,796 Joel W. Motley450,054,89111,249,764 Joanne Pace450,357,16910,947,486 Mary Ann Tynan450,005,45511,299,200 Joseph M. Wikler449,186,45512,118,200 Peter I. Wold 449,964,38011,340,275 William F. Glavin, Jr.450,045,54011,259,115
